Dalianis, J.,
dissenting. I disagree with the majority’s holding that an injured worker who has been granted past adjustments loses his entitlement to those adjustments if he later becomes entitled to social security benefits. For the following reasons, I would hold that the statute should be interpreted as prohibiting an employee from receiving future *90adjustments to his benefits without forfeiting adjustments that had been previously granted.
Although the majority holds that RSA 281-A:29 may be interpreted on its face, I believe that, with respect to the issue before us, the statute is ambiguous. I first note that the plain language of the statute does indicate that the legislature intended to provide cost-of-living adjustments to a worker who receives workers’ compensation benefits for three years and does not, by the end of those three years, become entitled to social security benefits. RSA 281-A:29. And, I note that the plain language does indicate that the legislature intended to prohibit a worker from receiving cost-of-living adjustments if that worker becomes entitled to social security benefits during the first three years, and, of course, does not later lose his entitlement to social security benefits. RSA 281-A:29.
Noticeably absent from RSA 281-A:29, however, is any.indication of whether a worker who has previously been granted adjustments under the statute should lose his or her entitlement to those adjustments. The majority professes that a worker’s right to benefits is limited to only those benefits authorized by the statute. With that I agree. However, the majority’s holding rests upon the interpretation of a provision that does not exist, ie., one that requires an employee to forfeit his entitlement to adjustments previously granted. The statute is silent with respect to this issue.
Absent plain language in the statute, we look to legislative history for guidance. The State cites Senator Bergeron, who stated that the statute “provid[es] an adjusted total disability benefit to take care of the people who are not entitled to any social security benefits and are completely disabled.” N.H.S. JOUR. 583 (1975). However, this statement merely repeats the statutory language and provides no new insight into the issue before us. Thus, the legislative history is barren; it seems clear that the legislature did not contemplate the issue at hand.
We have long followed the principle that where the legislature has failed to indicate, either in the plain language of the. Workers’ Compensation Law or the legislative history, the result that it would choose if faced with a particular situation, “[t]he remedial nature of workmen’s compensation laws dictates they be liberally construed and that all reasonable doubts be resolved in favor of the injured employee.” Petition of Correia, 128 N.H. 717, 721 (1986) (quotation omitted). Though it may be reasonable to interpret the statute as proscribing the petitioner from continuing to receive the benefit of previous adjustments to his weekly rate, I believe that it is equally reasonable to interpret the statute as merely proscribing *91the petitioner from receiving future adjustments to his weekly rate, while allowing him to retain the benefit of adjustments already granted. Following the principle of liberal construction, 1 would hold that, given the choice between allowing the injured worker to retain his entitlement to benefits previously granted or forcing the injured worker to forfeit his entitlement to those benefits, the policy of favoring the injured worker dictates that he remain entitled to those adjustments.
Resolving this matter in favor of the injured worker does not upset the policy of RSA 281-A:29 as outlined by the majority. The majority concludes that allowing the petitioner to retain benefits previously granted would unnecessarily broaden the statute because it would allow the petitioner to, essentially, receive two cost-of-living adjustments — one for workers’ compensation benefits and one for social security benefits. I disagree for two reasons. First, although the petitioner would still receive the benefit of past adjustments to his weekly rate, he would not be receiving any further adjustments to his rate. The only future adjustments he would receive would be those to his social security benefits.
Secondly, the petitioner took the independent step of reapplying for social security benefits. And it is this step that has fortuitously saved the employer from future cost-of-living adjustments, thus providing a benefit to the employer. Far from it being unnecessary to allow the petitioner to retain the benefit of past adjustments, it is unnecessary, now that the petitioner has taken the responsible step of applying for social security benefits, to take those adjustments away. Further, though the petitioner would receive a benefit from the adjusted weekly rate, in order to gain his adjusted weekly rate, the petitioner had to forgo the receipt of social security benefits for a number of years. The petitioner has, in a sense, paid a price for his higher adjusted weekly rate.
The determinations of the New Hampshire Compensation Appeals Board and the Federal Social Security Administration are independent determinations, and neither determination can be controlled by the injured worker. There are instances in which the Board determines that an injured worker qualifies for total disability benefits, while the Social Security Administration determines that the injured worker does not qualify for social security benefits. There are also instances, perhaps due to the physical degeneration of the worker, or simply a reevaluation of a claim, in which the Social Security Administration determines long after the injury that the injured worker qualifies for social security benefits. Such a determination takes place, however, in the present, not in the past. I see no reason, absent clear legislative intent to the contrary, to force an *92injured worker to forfeit his or her entitlement to adjustments that were previously granted.
For the above reasons, I respectfully dissent.
Duggan, J., joins in the dissent.